Sweeney, J.,
dissenting. In my opinion, the majority’s requirement that reassertion of constitutional rights to a speedy trial may only be accomplished by a formal written objection and demand for trial is both unreasonable and unnecessary; therefore, I must dissent from the majority decision herein.
The most troubling aspect of today’s decision is that it exalts administrative convenience over fundamental constitutional rights guaranteed by both the United States and Ohio Constitutions. I do not believe that the syllabus set forth by the majority is the logical product of the reasoning employed by the high court in Barker v. Wingo (1972), 407 U.S. *11514; likewise, I do not believe that such a holding follows the spirit of this court’s prior pronouncements in cases such as State v. Pachay (1980), 64 Ohio St. 2d 218, 18 O.O. 3d 427, 416 N.E. 2d 589.
Unfortunately, while today’s majority opinion may save one conviction for the state, it may result in more administrative problems in future criminal cases. Given this decision, criminal lawyers and their clients maybe more hesitant in signing the standard speedy trial waiver forms because another standard form will now be required to revoke the prior form and to reassert one’s constitutional right to a speedy trial. Such may lead to a “bureaucratization” of the constitutional guarantee, since the assertion or reassertion of a constitutional right is reduced to a veritable “battle of the forms” that was once reserved almost exclusively to the areas of contract and commercial law.
In sum, I feel that this decision does nothing more than undermine the intent of the framers of the federal and state Constitutions. Certainly the constitutional right to a speedy trial should not exist as an uncertain mine field where one misstep or failure to file a form by the unwary will result in the denial of a fundamental constitutional right. In my view, the protection of a citizen’s constitutional rights is but one consideration that the state must be cognizant of when bringing an accused to justice. However, the protection of constitutional rights should take place at all times in the criminal prosecutorial process, and not be restricted to those times where an accused asserts or reasserts, formally and in writing, the rights guaranteed by the state or federal Constitution.
Based on these reasons, I would affirm the decision of the court of appeals.